DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 06/24/2022.  As directed by the amendment: No amendment was made to the claims.  Thus, claims 1 – 4, 6, 7, 10, 11, 13, 14, 16, and 17 are presently pending in this application.

Allowable Subject Matter
Claims 1 – 4, 6, 7, 10, 11, 13, 14, 16, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts discovered during examination are: Rubinstein (U.S. 2009/0299295), Schraga (U.S. 2013/0172818), Buehler (U.S. 2008/0097310), and Gabriel (U.S. 6,203,529).
Regarding claim 1, cited prior arts do not teach that wherein before the outer cap is detached from the needle cap, the rear end of the outer cap abuts against the front end of the housing of the needle base, after the outer cap is detached from the needle cap, the needle cap is pushed into the housing of the needle base, and the at least one guiding block of the needle cap is moved along the at least one positioning recess in the housing of the needle base from the guiding section toward the straight section of the at least one positioning recess; when the needle cap is pushed to move out from the housing of the needle base by the resilient member, the at least one guiding block of the needle cap is moved from the straight section into the locking section by the inclined surface of the at least one positioning recess, and is engaged with the locking recess of the locking section of the at least one positioning recess. 
Claims 2 – 4, 6, 7, 10, 11, 13, 14, 16, and 17 are allowed due to their dependency on claim 1.
Further, Applicant’s arguments and remarks filed on 03/08/2022 are adopted as part of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/               Examiner, Art Unit 3783          

/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783